DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Response to Amendment
	In the reply filed 6/17/2022, applicant amended claims 1, 15, and 16.  Claims 1, 3, 4, and 6-18 are currently pending.
 
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. The rejection below has been modified in view of Applicant’s amendments to the claims. 
Applicant argues that the cited prior art does not teach or suggest a dongle holding the power source and alert device, wherein the dongle is isolated from the intravascular access device.  However, Roger teaches that the dongle module 80 is physically separate from the access needle.  See the rejection below. 


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 15, and 16 recite “the dongle being isolated from said intravascular access device.”  A dongle is only mentioned in paragraphs [0105-0107] of applicant’s specification (paragraphs as marked in the PGPub).  The term “isolated” does not appear in the specification.
At most, the specification provides support for a dongle comprising a power source and alerting unit, wherein the dongle is a physically separate unit from the electrodes.  Note that the electrodes are a distinct structural element from the intravascular access device, and are located at a different location (i.e. on the patient’s skin) than the intravascular access device. 
Claims 3, 4, 6-18 are rejected because they depend from rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 15, and 16 recite “the dongle being isolated from said intravascular access device.”  A dongle is only mentioned in paragraphs [0105-0107] of applicant’s specification (paragraphs as marked in the PGPub).  The term “isolated” does not appear in the specification. 
It is unclear whether “isolated” refers to physical isolation or electrical isolation.  For the purpose of examination, this limitation has been interpreted to mean that the dongle and the intravascular access device are two separate units/elements (as per paragraph [0105] of applicant’s specification.  

Claims 3, 4, 6-18 are rejected because they depend from rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nikkiso Co. Ltd (JP 2006-110119; hereafter “Nikkiso”) in view of Roger et al. (US 2009/0088683).  
With respect to Claim 15, Nikkiso teaches a method of providing a displacement alert for an intravascular access device, comprising: 
inserting said intravascular access device (i.e. a needle) into a blood vessel through the patient's skin at an access site; securing the intravascular access device to the access site; 
placing electrodes 4 onto the patient's skin at the access site located at first and second sides respectively of and proximal to said intravascular access device;
connecting a power source [0026] and an alert device to the electrodes, the power supply providing a micro-current flow to flow between the electrodes and through the skin, the electrodes being secured to the intravascular access device; 
inferring, via an alert device, from the interruption of said micro-current that a displacement of said intravascular access device has occurred (paragraphs [0020-0026], [0028-0031], and [0044-0045]); and 
issuing a displacement alarm signal.  See Figures 1-3, 8, and 10; paragraphs [0020-0026], [0028-0031].
Nikkiso teaches the device substantially as claimed, wherein the micro-current flow is created by a power source, wherein the power source may be an internal or external power source [0026]. Nikkiso however, does not explicitly teach that the power source and alert device are disposed on a dongle, the dongle being isolated (i.e. physically separate) from the intravascular access device.  
Roger teaches an access disconnection detection system comprising a pair of electrodes (48 and 50 in Figure 2, 63a and 63b in Figure 4, 82 and 84 in Figure 5) that are connected to a controller, the controller being powered by a power source and being configured to emit an alarm in the event that a venous dislodgement is detected [0053-0054].  Specifically, the alert device, other control elements, and power source (a battery) are configured to be disposed on a dongle module 80, thereby placing all elements of the detection system on a single light-weight, portable device (Figure 5; paragraphs [0038] and [0053-0057], especially [0057]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the system of Nikkiso to have the alert device and power source disposed on a portable dongle, as suggested by Roger, in order to make the device light-weight and portable. 
	Additionally, Roger’s dongle module 80 is physically separate from the vascular access and is capable of being provided as a separate device that clips onto tubing of the dialysis machine [0040].  Accordingly, Roger’s dongle module is physically isolated/physically separate element from the vascular access device (i.e. access needles 32 and 34 as shown in Figure 1).  
	In the alternative, in the event that this interpretation is not clearly envisaged by applicant, it has been held that the mere separation of integrated parts does not constitute a patentable improvement in the art when said separation does not result in a non-obvious change in functionality (MPEP § 2144.04.V.C.).  In this case, both the instant invention and Roger have a controller and alert device connected to electrodes via wires.  It is unclear why providing Roger’s controller and alert device as a separate element from the intravascular access device would result in an unexpected change in functionality.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the needle displacement detection device of Nikkiso and Roger to have the controller and alert device disposed separately from the intravascular access device, because since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  


With respect to Claim 16, Nikkiso teaches an apparatus for providing a displacement alert for an intravascular access device inserted into a patient's blood vessel through the skin at an access site, the apparatus comprising: 
electrodes 4 attached to said skin across said access site (Figures 1-3, 8, and 10); 
a power source connected to said electrodes to facilitate a micro-current through said skin and between said electrodes across said access site [0026], the power source providing a measurable micro-current to the electrodes, wherein the microcurrent flows from the first electrode to the second electrode through the patient’s skin [(paragraphs 0020-0026], [0028-0031], and [0044-0045]).
said electrodes being associated with said intravascular access device such that at least one of said electrodes becomes detached from said skin upon displacement of said intravascular access device, thereby disrupting said micro-current (paragraphs [0020-0026], [0028-0031]); 
a transmitter for transmitting an alarm signal upon interruption of micro-current circuit [0029-0031].; and  WO 2017/179060PCT/IL2017/050452 22 
a receiver for receiving said alarm signal and for producing a displacement alert output [0029-0031].  See Figures 1-3, 8, and 10; paragraphs [0020-0026], [0028-0031].
Nikkiso teaches the device substantially as claimed, wherein the micro-current flow is created by a power source, wherein the power source may be an internal or external power source [0026]. Nikkiso however, does not explicitly teach that the power source and alert device are disposed on a dongle, the dongle being isolated (i.e. physically separate) from the intravascular access device.  
Roger teaches an access disconnection detection system comprising a pair of electrodes (48 and 50 in Figure 2, 63a and 63b in Figure 4, 82 and 84 in Figure 5) that are connected to a controller, the controller being powered by a power source and being configured to emit an alarm in the event that a venous dislodgement is detected [0053-0054].  Specifically, the alert device, other control elements, and power source (a battery) are configured to be disposed on a dongle module 80, thereby placing all elements of the detection system on a single light-weight, portable device (Figure 5; paragraphs [0053-0057], especially [0057]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the system of Nikkiso and Wariar to have the alert device and power source disposed on a portable dongle, as suggested by Roger, in order to make the device light-weight and portable. 
	Additionally, Roger’s dongle module 80 is physically separate from the vascular access and is capable of being provided as a separate device that clips onto tubing of the dialysis machine [0040].  Accordingly, Roger’s dongle module is physically isolated/physically separate element from the vascular access device (i.e. access needles 32 and 34 as shown in Figure 1).  
	In the alternative, in the event that this interpretation is not clearly envisaged by applicant, it has been held that the mere separation of integrated parts does not constitute a patentable improvement in the art when said separation does not result in a non-obvious change in functionality (MPEP § 2144.04.V.C.).  In this case, both the instant invention and Roger have a controller and alert device connected to electrodes via wires.  It is unclear why providing Roger’s controller and alert device as a separate element from the intravascular access device would result in an unexpected change in functionality.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the needle displacement detection device of Nikkiso and Roger to have the controller and alert device disposed separately from the intravascular access device, because since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  

Nikkiso also does not specifically teach that the electrodes comprise flexible copper clad laminate having three layers: copper cladding, epoxy, and polyester. 
However, the examiner takes official notice that the use of flexible copper clad laminate (FCCL) electrodes is extraordinarily well known in the art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Nikkiso’s displacement alert apparatus to use flexible copper clad electrodes comprising copper cladding, epoxy, and polyester layers, as is commonplace in the art, in order to provide an art-established type of electrodes for placing on the patient’s skin. 
In the alternative, it has been held that mere changes in material do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP 2144.04. IV. C.).  In this case, applicant has not provided any specific reasons why the claimed electrode materials would function differently than any other electrode that is adapted for placement on a patient’s skin.  Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify Nikkiso’s displacement alert apparatus to use flexible copper clad electrodes comprising copper cladding, epoxy, and polyester layers, or any other combination of materials that was considered desirable or expedient, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

With respect to Claim 18, Nikkiso teaches that the displacement alert output is configured to operate a remote alarm at a remote location (see paragraphs [0029-0031]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nikkiso and Roger as applied to Claim 16 above, and further in view of Wariar et al. (US 2003/0194894).  
Nikkiso and Roger reasonably suggest the apparatus for providing a displacement alert for an intravascular access device of Claim 16 as claimed (see the rejection above), and further Nikkiso further teaches that the apparatus is capable of providing a plurality of alarm intensities depending on distance by which the electrodes have been removed from the skin (paragraphs [0044-0045]).  Nikkiso, however, does not specifically teach that the alert signal is configured to shut down the blood supply pump (i.e. putting the machine into a safety state) when the apparatus determines that a disconnection has occurred.  
Wariar teaches a vascular access disconnection detecting system comprising a plurality of electrodes (163a, 163b; Figure 3), wherein the system is configured to determine that an access disconnection has occurred based on changes in a detected electrical signal (see Abstract and entire disclosure).  Specifically, Wariar teaches that, upon determining that an access disconnection is present, an audio and/or visual alarm is triggered so as to notify the patient and medical care providers [0111-0112].  The alarm also causes the controller to shut down the blood pump (i.e. putting the machine into a safety state), in order to ensure the patient’s safety by minimizing blood loss [0112].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to further modify Nikkiso’s vascular access disconnection detecting system to cause the treatment machine to be stopped upon detection of an access disconnection, as suggested by Wariar, in order to provide a well-known means for ensuring the patient’s safety by minimizing blood loss.


Claims 1, 3, 4, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nikkiso Co. Ltd (JP 2006-110119; hereafter “Nikkiso”) in view of Wariar et al. (US 2003/0194894), and further in view of Roger et al. (US 2009/0088683).  

With respect to Claims 1 and 14, Nikkiso teaches an apparatus for intravascular access device displacement detection (Figures 1-3 and 7-10, paragraphs [0020-0026], [0028-0031]), the intravascular access device 1 being inserted into a blood vessel through the skin at an access site and being attached thereto, the apparatus comprising:
a) electrodes 4 attached to the skin at the access site (Figures 1, 8, and 10) and located at first and second sides respectively of said intravascular access device, the electrodes being connected to a power source that provides a measurable micro-current [0026], the electrodes 4 allowing the micro-current to flow therebetween through the patient’s skin such that said microcurrent is disrupted upon displacement of said intravascular access device;
b) a displacement detection unit 7 part of an alert device 5 associated with said electrodes 4 to issue an alert signal upon interruption of said micro-current flowing between said electrodes.  Specifically, the displacement detection unit is configured to infer displacement of the access device due to interruption of the micro-current from said electrodes, and configured to issue an alert to indicate the inferred displacement.  See paragraphs [0020-0026] and [0028-0031].
Nikkiso teaches that the apparatus is capable of providing a plurality of alarm intensities depending on distance by which the electrodes have been removed from the skin (paragraphs [0044-0045]).  Nikkiso, however, does not specifically teach that the alert signal is configured to shut down the blood supply pump (i.e. putting the machine into a safety state) when the apparatus determines that a disconnection has occurred.  
Wariar teaches a vascular access disconnection detecting system comprising a plurality of electrodes (163a, 163b; Figure 3), wherein the system is configured to determine that an access disconnection has occurred based on changes in a detected electrical signal (see Abstract and entire disclosure).  Specifically, Wariar teaches that, upon determining that an access disconnection is present, an audio and/or visual alarm is triggered so as to notify the patient and medical care providers [0111-0112].  The alarm also causes the controller to shut down the blood pump (i.e. putting the machine into a safety state), in order to ensure the patient’s safety by minimizing blood loss [0112].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Nikkiso’s vascular access disconnection detecting system to cause the treatment machine to be stopped upon detection of an access disconnection, as suggested by Wariar, in order to provide a well-known means for ensuring the patient’s safety by minimizing blood loss.
Nikkiso also teaches the apparatus substantially as claimed, wherein the micro-current flow is created by a power source, wherein the power source may be an internal or external power source [0026]. Nikkiso however, does not explicitly teach that the power source and alert device are disposed on a dongle, the dongle being isolated (i.e. physically separate) from the intravascular access device.  
Roger teaches an access disconnection detection system comprising a pair of electrodes (48 and 50 in Figure 2, 63a and 63b in Figure 4, 82 and 84 in Figure 5) that are connected to a controller, the controller being powered by a power source and being configured to emit an alarm in the event that a venous dislodgement is detected [0053-0054].  Specifically, the alert device, other control elements, and power source (a battery) are configured to be disposed on a dongle module 80, thereby placing all elements of the detection system on a single light-weight, portable device (Figure 5; paragraphs [0053-0057], especially [0057]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the system of Nikkiso and Wariar to have the alert device and power source disposed on a portable dongle, as suggested by Roger, in order to make the device light-weight and portable. 
	Additionally, Roger’s dongle module 80 is physically separate from the vascular access and is capable of being provided as a separate device that clips onto tubing of the dialysis machine [0040].  Accordingly, Roger’s dongle module is physically isolated/physically separate element from the vascular access device (i.e. access needles 32 and 34 as shown in Figure 1).  
	In the alternative, in the event that this interpretation is not clearly envisaged by applicant, it has been held that the mere separation of integrated parts does not constitute a patentable improvement in the art when said separation does not result in a non-obvious change in functionality (MPEP § 2144.04.V.C.).  In this case, both the instant invention and Roger have a controller and alert device connected to electrodes via wires.  It is unclear why providing Roger’s controller and alert device as a separate element from the intravascular access device would result in an unexpected change in functionality.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the needle displacement detection device of Nikkiso and Roger to have the controller and alert device disposed separately from the intravascular access device, because since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  

With respect to Claim 3, the intravascular access device is connected to an external machine such as a dialysis machine or to an infusion device [0022], such that the alert device provides an alert signal to the external machine or infusion device. See [0020], [0029-0031], and [0045].  
With respect to Claims 4, 6, and 7, the alert device 5 may provide the alert signal to a transmitter 10 to provide an external alert (alarm means 6).  The alarm may be an audio or visual alert that is configured to notify the patient and/or caregivers of the displacement.  See paragraphs [0029-0031]. 
With respect to Claim 8, the external alert device may be at a remote location [0029-0031]. 
With respect to Claim 9, Nikkiso teaches that the intravascular access device comprises butterfly wings 3a for holding the needle to the skin, wherein the electrodes 4 are configured to be attached to the butterfly wings at the access site and to the skin beyond edges of the wings.  See Figure 2.
With respect to Claims 10-12, Nikkiso teaches that the device may be configured to be attached to the skin at the access site using tape, such that the electrodes 4 are configured to be attached at the access site with respect to the intravascular access device.  In this case, the electrodes are attached to the access site independently with respect to the intravascular access device.  See Figure 7-10 and paragraphs [0037] and [0043].
With respect to Claim 13, Nikkiso teaches that the electrodes are secured to the intravascular device such that displacement of the intravascular device causes displacement of one or both electrodes from the skin.  See Figures 1-3 and paragraphs 0020-0026] and [0028-0031].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solem (US 10,569,005) teaches an access disconnection detection system, wherein a control module 7 comprising a power source and control elements is connected to sensor elements on the blood lines via electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781